



Exhibit 10.4
IRIDIUM COMMUNICATIONS INC.
2018 EXECUTIVE PERFORMANCE BONUS PLAN
1.Purpose.   As part of its executive compensation program, Iridium
Communications Inc. (the “Company”) has designed this 2018 Executive Performance
Bonus Plan (the “Bonus Plan”) for the 2018 calendar year. The Bonus Plan
operates under, and is part of, the Iridium Communications Inc. Amended and
Restated 2015 Equity Incentive Plan (the “A&R 2015 Plan”), which has been
approved by the Board and the Company’s stockholders. The Bonus Plan provides
Participants with incentive awards, paid in restricted stock units and cash,
based on the achievement of objectively determinable performance goals. The
Bonus Plan is intended to permit the payment of bonuses that may qualify as
Performance-Based Compensation.
2.    Definitions. Defined terms not explicitly defined in the Bonus Plan but
defined in the A&R 2015 Plan shall have the same definitions as in the A&R 2015
Plan.
(a)    “Base Salary” means the base salary earned by the Participant during the
Performance Period. Such Base Salary shall be before both (i) deductions for
taxes or benefits, and (ii) deferrals of compensation pursuant to
Company-sponsored plans.
(b)    “Bonus Award” means, with respect to each Participant, the award
determined pursuant to Section 5(g) below, which is subject to the Committee’s
authority under Section 5(g) to eliminate or reduce the Bonus Award otherwise
payable based on the Personal Performance Factor.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Committee” means the Compensation Committee of the Board (or a
subcommittee thereof), or such other committee of the Board (including, without
limitation, the full Board) to which the Board has delegated power to act under
or pursuant to the provisions of the A&R 2015 Plan; provided, however, that with
respect to payments under the Bonus Plan intended to qualify as
Performance-Based Compensation, the Committee shall consist, to the extent
required by Section 162(m), solely of two or more members of the Board who
qualify as “outside directors” within the meaning of Section 162(m).
(e)    “Common Stock” means the common stock of the Company.
(f)    “Maximum Bonus Award” means, as to any Participant for the Performance
Period, the maximum award that may be granted to the Participant under the Bonus
Plan. In no event may the Maximum Bonus Award paid in respect of a calendar year
exceed $2 million.
(g)    “Participant” means an eligible officer selected by the Committee, in its
sole discretion, to participate in the Bonus Plan.
(h)    “Payout Determination Date” means the date following the end of the
Performance Period upon which the Committee determines the amounts payable
pursuant to the Bonus Award with respect to the completed Performance Period, in
accordance with Section 5(g).


 
 
 
 

--------------------------------------------------------------------------------





(i)    “Payout Formula” means, as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 5 in order to
determine the Bonus Awards that may be earned and the vesting of any Restricted
Stock Units granted to each Participant with respect to any such Bonus Award.
The Payout Formula may be (but is not required to be) expressed as a percentage
(which may be more than 100%) of the Target Bonus Award. The Payout Formula may
differ from Participant to Participant and with respect to any one Participant
in a given Performance Period.
(j)    “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).
(k)    “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee, in its sole discretion, to be applicable to a Participant with
respect to a Bonus Award as set forth in Section 13(oo) of the A&R 2015 Plan.
The criteria set forth in Section 13(oo) of the A&R 2015 Plan may relate to the
Company, one or more of its Affiliates or one or more of its or their divisions
or units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m), the Performance Goals may be calculated
in respect of Performance-Based Compensation without regard to items of an
unusual nature or of infrequency of occurrence, as determined under generally
accepted accounting principles.
(l)    “Performance Period” means the 2018 calendar year.
(m)    “Personal Performance Factor” means, with respect to the Performance
Period, the percentage determined by the Committee based on the Participant’s
personal performance during the Performance Period, but in no event greater than
100%.
(n)    “Restricted Stock Unit” means a right to receive one share of Common
Stock granted as a Restricted Stock Unit Award (as defined in the A&R 2015 Plan)
pursuant to the terms and conditions of the A&R 2015 Plan.
(o)    “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as such Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.
(p)    “Target Bonus Award” means the target award payable under the Bonus Plan
to a Participant for the Performance Period, as determined by the Committee in
accordance with Section 5(c).
(q)    “Target Determination Cutoff Date” means the latest possible date that
will not jeopardize a Bonus Award’s qualification as Performance-Based
Compensation.
(r)    “Target Determination Date” means the date or dates upon which the
Committee sets the Performance Goals and each Participant’s Target Bonus Award
with respect to the Performance Period, in accordance with Sections 5(b) and
5(c).


2
 
 
 
 

--------------------------------------------------------------------------------





(s)    “Vesting Date” means the Payout Determination Date or such later date,
but not later than March 15, 2019, as determined by the Committee on the Payout
Determination Date.
3.    Plan Administration.
(a)    The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Bonus Plan. Subject to
the limitations on Committee discretion imposed under Section 162(m), the
Committee shall have such powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following powers and
duties, but subject to the terms of the Bonus Plan:
(i)    authority to adopt Performance Goals and Target Bonus Awards under the
Bonus Plan for the Performance Period on or prior to the Target Determination
Cutoff Date;
(ii)    authority to determine eligibility and the amount, form, manner and time
of payment of any Bonus Awards hereunder, including authority to exercise
negative discretion in reducing any Maximum Bonus Award;
(iii)    authority to construe and interpret the terms of the Bonus Plan;
(iv)    authority to prescribe forms and procedures for purposes of Bonus Plan
participation and distribution of Bonus Awards; and
(v)    authority to adopt rules, regulations and bylaws and to take such actions
as it deems necessary or desirable for the proper administration of the Bonus
Plan.
(b)    Any rule or decision by the Committee that is not inconsistent with the
provisions of the Bonus Plan or the A&R 2015 Plan shall be conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.
4.    Eligibility.   Participation in the Bonus Plan is at the discretion of the
Committee. Officers of the Company who are regularly employed (full or part
time) during the Performance Period at the level of Executive Vice President or
above and who are subject to Section 16 of the Securities Exchange Act of 1934,
are eligible to participate in the Bonus Plan. If an officer is hired after the
beginning of the Performance Period, the Committee shall have the discretion to
determine whether such officer should be eligible to participate in the Bonus
Plan. If the Participant’s Bonus Plan target percent changes during the
Performance Period, the officer’s Target Bonus Award will be pro-rated based on
those adjusted figures as follows: the Target Bonus Award will be based on the
number of days in the Performance Period with the former Bonus Plan annual bonus
target percent and the number of days in the Performance Period with the new
Bonus Plan annual target percent. A Participant must be employed by the Company
or an affiliate through the payment date to earn any portion of a Bonus Award
paid in cash under this Bonus Plan; if the Participant’s employment terminates
before such payment date, the Participant will not be eligible to receive such
portion of


3
 
 
 
 

--------------------------------------------------------------------------------





the Bonus Award, except to the extent an applicable severance plan or an
individual employment or retention agreement with such Participant provides for
payment of any portion of an annual performance bonus in connection with a
qualifying termination of employment. A Participant must be employed by the
Company or an affiliate through the Vesting Date to earn any portion of a Bonus
Award paid in the form of Restricted Stock Units; if the Participant’s
employment terminates before such date, such Restricted Stock Units granted to
the Participant pursuant to this Bonus Plan with respect to the Performance
Period shall be forfeited, except to the extent an applicable severance plan or
an individual employment or retention agreement with such Participant provides
for payment of any portion of an annual performance bonus in connection with a
qualifying termination of employment resulting in the accelerated vesting of any
such Restricted Stock Units. If a Participant is on a leave of absence for a
portion of the Performance Period, the Participant will be eligible for a Bonus
Award under the Bonus Plan based on actual salary earned during the Performance
Period (exclusive of any salary replacement benefits paid during the leave via
insurance).
5.    How the Bonus Plan Works.
(a)    Bonus Plan Components. The Bonus Plan components are: (i) the Performance
Goals; (ii) the Target Bonus Award; (iii) the Maximum Bonus Award; (iv) the
Personal Performance Factor; and (v) the Bonus Award.
(b)    Performance Goal Determination. On the Target Determination Date, the
Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing on or prior to the Target Determination Cutoff Date, and the
achievement of such Performance Goals shall be substantially uncertain at such
time.
(c)    Target Bonus Award. On the Target Determination Date, the Committee, in
its sole discretion, shall designate a Target Bonus Award for each Participant.
Each Participant’s Target Bonus Award shall be set forth in writing on or prior
to the Target Determination Cutoff Date. The Participant’s Bonus Award is
calculated, in part (as further described below), by reference to his or her
Target Bonus Award. The Target Bonus Award equals the product of the annual
bonus target percent and the Base Salary. For example, an Executive Vice
President whose annual bonus target percent is 50% and whose Base Salary is
$200,000 would have his or her Bonus Award calculated by reference to a Target
Bonus Award of $100,000 ($200,000 x 50%).
(d)    Maximum Bonus Award. Subject to Section 2(f) above, the Maximum Bonus
Award that may be earned by a Participant is 200% of his or her Target Bonus
Award.
(e)    Payout Formula. On the Target Determination Date, the Committee, in its
sole discretion, shall establish the Payout Formula for purposes of determining
the Bonus Award that may be earned by each Participant and the performance
vesting of Restricted Stock Units granted pursuant to Section 6 as payment of
any Bonus Award for each Participant. Each Payout Formula (a) shall be set forth
in writing on or prior to the Target Determination Cutoff Date, (b) shall
provide for the payment of a Participant’s Bonus Award and vesting of Restricted
Stock Units if the Performance Goals for the Performance Period are achieved,
and (c) may provide for a Bonus Award payment greater than or less than the
Participant’s Target Award (i.e., a Maximum Bonus Award


4
 
 
 
 

--------------------------------------------------------------------------------





and a threshold award), depending upon the extent to which the Performance Goals
are achieved. Notwithstanding the preceding, in no event shall a Participant’s
Bonus Award for any Performance Period exceed the Maximum Bonus Award.
(f)    Personal Performance Factor. On the Payout Determination Date, the
Committee, in its sole discretion, shall determine a Personal Performance Factor
for each Participant ranging from 0% to 100%, which may be applied to reduce,
but not increase, a Participant’s Bonus Award. A Participant’s Personal
Performance Factor may be based upon the Committee’s assessment of the
Participant’s performance against personal goals during the Performance Period
that are established and reviewed in connection with the Company’s annual review
process, or any additional factors the Committee considers relevant.
(g)    Determination of the Bonus Award. On the Payout Determination Date, the
Committee shall determine and certify in writing (which may be by approval of
the minutes in which the certification was made) the extent to which the
Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded. The Bonus Award (and the resulting performance vesting of
Restricted Stock Units) for each Participant shall be determined by applying the
Payout Formula to the level of actual performance that has been certified by the
Committee. Notwithstanding any contrary provision of the Bonus Plan, the
Committee, in its sole discretion, may eliminate or reduce the Bonus Award
payable to any Participant below that which otherwise would be payable under the
Payout Formula in its discretion, including based upon the Personal Performance
Factor.
6.    Bonus Award Payment.
(a)    Right to Receive Payment.   Each Bonus Award under the Bonus Plan shall
be paid solely from the general assets of the Company. Nothing in the Bonus Plan
shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of a Bonus Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.
(b)    Form of Payment of Bonus Awards.   Except as otherwise determined by the
Committee, subject to Section 4, the Company shall distribute all Bonus Awards
to the Participants as follows.
(i)    Equity Portion of Bonus Award. A portion of a Participant’s Bonus Award
equal in value to forty (40) percent of the Participant’s Target Bonus Award
(determined as of the Target Determination Date) shall be paid in the form of
Restricted Stock Units. The Restricted Stock Units shall be granted to each
Participant under the A&R 2015 Plan as Performance Stock Awards (as defined in
the Plan) on such date as the Committee shall determine in its sole discretion,
but in no event later than the Target Determination Cutoff Date (or with respect
to any officer hired after the beginning of the Performance Period that is
selected as a Participant in the Bonus Plan, on such date as determined by the
Committee in compliance with the requirements of Section 162(m) of the Code for
such officer’s Bonus Award to constitute Performance-Based Compensation) (in
each case, the “Grant Date”), and shall vest on the Vesting Date, subject to the
Participant’s Continuous Service (as defined in the A&R 2015 Plan) through the
Vesting Date (except to the


5
 
 
 
 

--------------------------------------------------------------------------------





extent an applicable severance plan or an individual employment, retention or
other written agreement between the Company and the Participant provides for
payment of any portion of an annual performance bonus in connection with a
qualifying termination of employment resulting in the accelerated vesting of any
such Restricted Stock Units) and achievement of the Performance Goals in
accordance with the Payout Formula. The level of achievement of the Performance
Goals and the Payout Formula shall apply first to the vesting of the Restricted
Stock Units and then to the payment of any portion of a Participant’s Bonus
Award in cash in accordance with Section 6(b)(ii). The number of shares of
Common Stock subject to the Restricted Stock Units granted to each Participant
shall be equal to (x) forty (40) percent of the dollar amount of the
Participant’s Target Bonus (determined as of the Target Determination Date),
divided by (y) the fair market value of a share of Common Stock on the Grant
Date (as determined in accordance with the terms of the A&R 2015 Plan) (the
“Grant Date FMV”), rounded down to the nearest whole share. The dollar amount of
the portion of forty (40) percent of any Participant’s Target Bonus Award that
exceeds the value of the shares of Common stock subject to the Restricted Stock
Units granted to such Participant as of the Target Determination Date due to
rounding down to the nearest whole share, if any, may, at the discretion of the
Committee, be paid in cash when the Participant’s Bonus Award is otherwise
scheduled to be paid in accordance with the terms of the Bonus Plan, provided
that the requisite Performance Goals have been attained, as determined by the
Committee in its sole discretion. The Restricted Stock Units shall be subject to
the terms of the A&R 2015 Plan and a form of restricted stock unit agreement as
determined by the Committee in its sole discretion and shall be settled in
accordance with the terms of such restricted stock unit agreement. Subject to
the terms and conditions of this Bonus Plan, the number of Restricted Stock
Units granted to a Participant pursuant to this Section 6(b)(i) that are
eligible to vest on the Vesting Date, if any, shall equal (x) the dollar amount
of the Participant’s Bonus Award actually earned by the Participant and
determined in accordance with Section 5(g), divided by (y) the Grant Date FMV,
rounded down to the nearest number of whole shares, subject to a limit on
vesting equal to 100% of the number of Restricted Stock Units granted to the
Participant with respect to the Performance Period pursuant to this Bonus Plan.
In no event may any Participant vest in, or have any entitlement to, a number of
Restricted Stock Units under the terms of this Bonus Plan that exceeds 100% of
the number of Restricted Stock Units actually granted to the Participant in
accordance with this Bonus Plan. Any Restricted Stock Units that do not vest in
accordance with this Section 6(b)(i) shall be forfeited and terminated for no
consideration on the Vesting Date, provided, that a Participant shall forfeit
all of his or her Restricted Stock Units granted in accordance with this Section
6(b) upon termination of Continuous Service (as defined in the A&R 2015 Plan)
for any reason prior to the Vesting Date, except to the extent an applicable
severance plan or an individual employment, retention, or other written
agreement between the Company and such Participant provides for payment of any
portion of an annual performance bonus in connection with a qualifying
termination of employment resulting in the accelerated vesting of any such
Restricted Stock Units. Notwithstanding the foregoing, the Committee may,
subject to the consent of a Participant, pay any portion of a Bonus Award that
is greater than or less than forty (40) percent of the Participant’s Target
Bonus Award in the form of Restricted Stock Units, subject to the requirements
of applicable law. In no event may the Participant’s Bonus Award or the number
of Restricted Stock Units granted be adjusted upward based on the Participant’s
Personal Performance Factor. Notwithstanding anything to the contrary set forth
in this Bonus Plan, any Bonus Award that becomes payable under this Bonus Plan
to an officer that becomes a Participant in the Bonus Plan following March 1,
2018 but on or before


6
 
 
 
 

--------------------------------------------------------------------------------





October 1, 2018, may be paid in cash or in a combination of Restricted Stock
Units and cash, in each case at the sole discretion of the Committee.
(ii)    Cash Portion of Bonus Awards. Subject to Section 6(d), to the extent a
Participant’s Bonus Award determined on the Payout Determination Date exceeds
eighty (80) percent of the Participant’s Target Bonus Award (determined as of
the Target Determination Date) and the Participant was granted Restricted Stock
Units in accordance with the terms of Section 6(b)(i), the remainder of a
Participant’s Bonus Award (determined by subtracting the dollar amount of forty
(40) percent of the Target Bonus Award as of the Target Determination Date
(without regard to the value of the Restricted Stock Units at any date) from the
dollar amount of the Bonus Award determined on the Payout Determination Date),
if any, shall be paid to the Participant in cash as a Performance Cash Award
under the A&R 2015 Plan as soon as is practicable following the Payout
Determination Date for the Performance Period, but in no event later than the
15th day of the third calendar month after the end of the calendar year in which
the Participant’s Bonus Award is no longer subject to a substantial risk of
forfeiture, within the meaning of Treasury Regulation Section 1.409A-1(d).
Payments under this Bonus Plan shall be made in a manner that complies with
Treasury Regulation Section 1.409A-1(b)(4) and this Bonus Plan shall be
construed in accordance with such provision. To the extent the dollar amount of
a Participant’s Bonus Award determined on the Payout Determination Date is
greater than $0 but less than forty (40) percent of the Participant’s Target
Bonus Award on the Target Determination Date (determined as the dollar amount of
the Target Bonus Award on the Target Determination Date without regard to the
value of the Restricted Stock Units at any date) the Participant shall not be
entitled to payment of any portion of the Participant’s Bonus Award in cash, and
the Participant will forfeit for no consideration any Restricted Stock Units
that have not vested in accordance with this Section 6(b)).
(iii)    Example. Assume a Participant’s Base Salary is $300,000 and bonus
target is 40% of Base Salary, such that the Participant’s Target Bonus Award as
of the Target Determination Date is $120,000. Assume further that the Committee
determines that the Payout Formula for the applicable Performance Period is
equal to a Participant’s Target Bonus Award, multiplied by the level of
achievement of the Performance Goals, multiplied by the Personal Performance
Factor. Assume further that the fair market value of a share of Common Stock on
the Grant Date of the Restricted Stock Units for the applicable Performance
Period is $10.00 per share. On the Grant Date the Participant shall be granted
Restricted Stock Units with respect to 4,800 shares of Common Stock ($120,000
multiplied by 40% divided by $10.00) that are eligible to vest on the Vesting
Date for the applicable Performance Period based upon achievement of the
Performance Goals and determination of the Participant’s Bonus Award in
accordance with the Payout Formula. Assume further that on the Payout
Determination Date the Committee determines that the pre-established Performance
Goals have been achieved for the Performance Period at a level that provides for
payment of 110% of the Participant’s Target Bonus Award and the Participant’s
Personal Performance Factor for the Performance Period is 100%. As a result of
these determinations, the Participant is entitled to a Bonus Award for the
Performance Period equal to $132,000 ($120,000 x 110% x 100%). The number of
Restricted Stock Units that vest will be equal to 4,800 Restricted Stock Units
(the number determined by dividing $132,000 by $10 (subject to a limit of 100%
of Restricted Stock Units granted)). Since Restricted Stock Units with a value
of $48,000 (40% of the Target Bonus Award) were granted to the Participant on
the Grant Date, the cash portion of the


7
 
 
 
 

--------------------------------------------------------------------------------





Participant’s Bonus Award shall be $84,000, paid in accordance with the terms of
the Bonus Plan, regardless of the value of the Restricted Stock Units on the
Payout Determination Date. Alternatively, assume that on the Payout
Determination Date the Committee determines that 60% of the Performance Goals
have been achieved for the Performance Period and the Participant’s Personal
Performance Factor for the Performance Period is 60%. As a result of these
determinations, the Participant is entitled to a Bonus Award for the Performance
Period equal to $43,200 ($120,000 x 60% x 60%). The Participant will not be
entitled to the payment of any portion of the Bonus Award in cash, and the
Participant will vest in only 4,320 Restricted Stock Units ($43,200/$10 value on
Grant Date) and the remaining 480 Restricted Stock Units will be forfeited.
(c)    Tax Withholding. The Company will withhold from any payments under the
Bonus Plan and from any other amounts payable to a Participant by the Company
any amount required to satisfy the income and employment tax withholding
obligations arising under applicable federal and state laws in respect of a
Bonus Award. Without limiting the forgoing, with respect to any portion of a
Bonus Award paid in Restricted Stock Units, the Company may, in its sole
discretion, satisfy all or any portion of its tax withholding obligations by (i)
causing a Participant to tender a cash payment, (ii) permitting or requiring a
Participant to enter into a “same day sale” commitment, if applicable, with a
broker-dealer whereby the Participant irrevocably elects to sell a portion of
the shares of Common Stock to be delivered in connection with the settlement of
the Restricted Stock Units to satisfy the Company’s withholding obligation and
whereby the broker-dealer irrevocably commits to forward the proceeds necessary
to satisfy the Company’s withholding obligation directly to the Company, or
(iii) withholding from any shares of Common Stock otherwise issuable to a
Participant upon settlement of Restricted Stock Units a number of whole shares
having a fair market value as of the date of payment (as determined under the
A&R 2015 Plan) not in excess of the minimum amount of tax required to be
withheld by the Company by law. The Company may require the Participant to
satisfy any remaining amount of the tax withholding obligations by tendering a
cash payment. Each Participant is encouraged to contact his or her personal
legal or tax advisors with respect to the benefits provided by the Bonus Plan.
Neither the Company nor any of its employees, directors, officers or agents are
authorized to provide any tax advice to Participants with respect to the
benefits provided under the Bonus Plan.
(d)    Deferral.   The Committee may defer payment of Bonus Awards payable in
cash pursuant to Section 6(b)(ii), or any portion thereof, to Participants in
accordance with Section 409A of the Code as the Committee, in its sole
discretion, determines to be necessary or desirable to preserve the
deductibility of such amounts under Section 162(m). In addition, the Committee,
in its sole discretion, may permit a Participant to defer receipt of the payment
of cash that would otherwise be delivered to a Participant under the Bonus Plan.
Any such deferral elections shall comply with the requirements of Section 409A
of the Code, and shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.
7.    Amendment and Termination of the Bonus Plan.   The Committee may amend,
modify, suspend or terminate the Bonus Plan, in whole or in part, at any time,
including adopting amendments deemed necessary or desirable to correct any
defect or to supply omitted data or to reconcile any inconsistency in the Bonus
Plan or in any Bonus Award granted hereunder; provided, however, that no
amendment, alteration, suspension or discontinuation shall be made that would
(i) increase the


8
 
 
 
 

--------------------------------------------------------------------------------





amount of compensation payable pursuant to such Bonus Award, (ii) cause
compensation that is, or may become, payable hereunder to fail to qualify as
Performance-Based Compensation, or (iii) change the settlement dates of any
Restricted Stock Units if such change would fail to comply with the requirements
of Section 409A of the Code. To the extent necessary or advisable under
applicable law, including Section 162(m), Bonus Plan amendments shall be subject
to stockholder approval. At no time before the actual distribution of funds to
Participants under the Bonus Plan or the vesting of Restricted Stock Units
granted pursuant to the Bonus Plan shall any Participant accrue any vested
interest or right whatsoever under the Bonus Plan except as otherwise stated in
the Bonus Plan.
8.    Bifurcation of the Bonus Plan.   It is the intent of the Company that the
Bonus Plan, and all payments made hereunder, satisfy and be interpreted in a
manner that, in the case of Participants whose compensation is subject to the
limitations on deductibility of compensation provided under Section 162(m) and
whose payment hereunder is intended to qualify as Performance-Based
Compensation, qualify as Performance-Based Compensation. Any provision,
application or interpretation of the Bonus Plan inconsistent with this intent to
satisfy the requirements of Section 162(m) shall be disregarded. However,
notwithstanding anything to the contrary in the Bonus Plan, the provisions of
the Bonus Plan may at any time be bifurcated by the Board or the Committee in
any manner so that certain provisions of the Bonus Plan or any payment intended
(or required) to satisfy the applicable requirements of Section 162(m) are
applicable only to persons whose compensation is subject to the limitations on
deductibility of compensation provided under Section 162(m) and whose payment
hereunder is intended to qualify as Performance-Based Compensation.
9.    No Guarantee of Employment. The Bonus Plan is intended to provide a
financial incentive to Participants and is not intended to confer any rights to
continued employment upon Participants whose employment will remain at-will and
subject to termination by either the Company or Participant at any time, with or
without cause or notice.
10.    Recovery. Any amounts paid (or Restricted Stock Units granted) under this
Bonus Plan will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any plan
of or agreement with the Company.


9
 
 
 
 